DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. Claims 1 – 9 are entitled to a priority date of April 17, 2020. 


Drawings

The drawings are objected to because element 190, described on Page 11 of the specification, is not shown in the drawings.  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 


Claim Objections

Claim 6 is objected to because of the following informalities:    

Claim 6 has a reference numeral in parentheses. Although this is not an objection by itself, since none of the other structural components have reference numerals, it is unclear whether applicant intended for the circumferential sealing to have a numeral. 

Appropriate correction is required.


Claim Interpretations Under 35 USC § 112

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  



As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 



Similarly, an application may include one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

The following Claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1 and 8: rotating means – see Page 6 of spec.

Claims 4 and 9: controlling means

Claims 4 and 9: recuperation means



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):



Claims 4 – 7 and 9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 9 recite controlling means and recuperation means. Both of these terms were interpreted under 112f as described in the section above, which requires a corresponding structure disclosed in the specification that performs the function. Neither the controlling means nor the recuperation means have a corresponding structure disclosed in the specification, thus failing to satisfy the requirements of 112b, see MPEP 2181. 

Claims 5 – 7 are rejected by virtue of their dependence on Claim 4. 


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuribayashi (JP H09-042165).

With regards to Claims 1 and 8:

Kuribayashi discloses a device (Figures 1, 2) and method for using a device for providing a flow, comprising: — a gear pump (comprising inner and outer rotors 12, 14) comprising a casing (valve members 16, 18), a main shaft (shaft 10), wherein one end of the main shaft is configured to be drivingly connected to a rotating means (see English translation: “An end portion of the drive rotary shaft 10 in the X direction is connected to an output shaft of a rotary drive source such as a motor”), and, the casing housing a toothed wheel (inner rotor 12) and at least one other toothed element (outer rotor 14) intermeshed with the toothed wheel (see English translation, see also Figure 2, showing that valve members 16, 18 “house” rotors 12 and 14, in that the rotors are contained inside the volume formed by the valve members 16, 18), wherein the other end of the main shaft is connected to one of the toothed wheel and the casing (other end of shaft 10 connected to rotor 12 via splines 12a) and wherein the main shaft is configured to be rotated with respect to the rotating means around an axis (O1) defined by the main shaft for rotating the toothed wheel and the at least one other toothed element relative to the casing for generating a flow (see English translation); wherein — the other one of the casing and the toothed wheel not connected to the main shaft is configured to be rotated with respect to the rotating means around the axis defined by the main shaft (valve members 16, 18 can be rotated via worm gear 24) for varying a flow rate of the generated flow (see English translation: “the device size can be reduced for the flow rate. Further, the pump flow rate can be easily adjusted by operating the operation member 24 outside the casing by using a simple configuration in which the valve member 18 arranged axially laterally of the inner rotor 12 and the outer rotor 14 is rotated”, another portion of translation: “Therefore, by setting θ to an appropriate angle within the range of 0 ° to 90 °, a desired flow rate from 0 to the maximum flow rate can be obtained”).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kuribayashi (JP H09-042165).

With regards to Claim 2:

the toothed wheel is mounted on the one end of the main shaft (see Figures 1, 2, rotor 12 mounted on end of shaft 10), wherein the device further comprises — a further toothed wheel (worm 24A) mounted on one end of a further shaft (worm shaft 24) and having outwardly extending teeth (as seen in Figure 1 and English translation); and wherein an outer surface of the casing comprises outward extending teeth (worm teeth 22A on valve member 16) intermeshed with the teeth of the further toothed wheel (see Figures 1, 2 and English translation).

Kuribayashi does not explicitly disclose the further shaft extends parallel to the main shaft. However, this is a simple matter of design choice. Kuribayashi has the shaft (24) perpendicular to the main shaft and compensates by putting angled worm teeth on intermeshing gear portions (24A and 22A). One of ordinary skill in the art would have found it obvious to employ straight teeth on the gear portions (24A, and 22A) and align the shaft (24) parallel with the main shaft (10) in order to avoid the costs of procuring/manufacturing angled gears appropriate to the angle of shaft (24) relative to main shaft (10). 


Allowable Subject Matter

3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 4, 5, 6, 7, and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

With regards to Claim 3, the prior art does not teach or suggest one end of a further shaft is connected to the other one of the casing and the toothed wheel not connected to the main shaft, wherein the further shaft is aligned with the main shaft and extends opposite to the main shaft, in conjunction with the structure requirements of Claim 1. The other toothed wheel of Kuribayashi does not have a further shaft attached to it that is also connected to the casing. 

With regards to Claims 4 – 7 and 9, the prior art does not teach or suggest controlling means and energy recuperation means, wherein the energy recuperation means are connected to the other end of the further shaft for recuperating energy from a rotation of the other one of the casing and the toothed wheel or from the at least one other toothed element, respectively, and 


Additional References

Please see attached PTO-892 form for additional references which are made of record but not relied upon for the current grounds of rejection. 

Ren et al. (CN 112761942) – see Figures 1, 2, internal gear pump with other further shafts having gears 51, 52. 


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAERT DOUNIS whose telephone number is (571)272-2146.  The examiner can normally be reached on Mon. - Thurs: 10a - 4:30p.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Laert Dounis/
Primary Examiner, Art Unit 3746
Saturday, February 19, 2022